Citation Nr: 0309079	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating, service connection 
was denied for hypertension.  In its current status, the case 
returns to the Board following development made pursuant to 
its March 2001 remand.  It is important to note that the 
Board at that time acknowledged that the veteran had claimed 
entitlement to service connection for a low back disability 
and that this claim was denied in a March 1986 rating 
decision.  Although the veteran expressed his disagreement 
with that determination in later that month, he had not been 
afforded a statement of the case.  The Board, in its March 
2001 remand, requested the RO to issue a statement of the 
case on the issue of service connection for a back 
disability.  This was accomplished in September 2001.  The 
veteran has perfected appeals with respect to both issues.  

The issue of entitlement to service connection for a low back 
disability is the topic of the REMAND that follows this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's hypertension is not shown to be related to 
injury, disease or event noted during his military service.  




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's military service, and the inservice incurrence of 
service connection cannot be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
January 2000 rating decision, the March 2000 statement of the 
case, the November 2002 supplemental statement of the case, 
and the March 2001 Board remand.  He was specifically told 
that there was no evidence showing that he currently has 
hypertension related to injury, disease or injury noted 
during his military service.  The RO also notified him by 
letters dated September 2001, April 2002 and June 2002 that 
he needed to submit evidence in support of his claim, such as 
statements from doctors who treated him for hypertension.  
Specific evidence, including a medical nexus opinion from the 
veteran's doctor, was requested on March 2001 Board remand.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in 2001 and 2002, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records from the Fayetteville and Little 
Rock, Arkansas, VA Medical Centers (VAMC).  Also, reports of 
private treatment from R. Ahrens, M.D. have been associated 
with the veteran's claims folder.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Cardiovascular disease, including hypertension, is presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran contends that he developed hypertension as a 
result of his military service.  The veteran's service 
medical records have been reviewed.  The preinduction medical 
examination, conducted in May 1969 shows that the veteran had 
a blood pressure of 132/80.   His blood pressure was 138/72 
at the medical examination for separation from military 
service in May 1971.  A subsequent military examination, 
conducted in August 1971 showed blood pressure was 124/72.  
The report of medical history completed at that time shows 
that the veteran reported a history of high blood pressure.  
However, his service medical records do not show a diagnosis 
of hypertension.  

There is no evidence of record showing that the veteran's 
hypertension was present within the initial postservice year.  
Although the veteran recently reported that he received 
treatment in the 1980s for hypertension, he has not provided 
the identity of medical providers affording him treatment 
during that time.  He was asked on numerous occasions to 
provide such information to VA.  The results of a rigorous 
effort on the part of VA to develop the veteran's medical 
record demonstrates hypertension was first diagnosed in the 
early 1990s in VA treatment notes.  This diagnosis comes many 
years after the veteran's military service.  

The veteran underwent a VA examination in October 2001 for 
the purpose of determining the relationship, if any between 
the currently diagnosed hypertension and service, and whether 
hypertension was manifest to a compensable degree within one 
year of the veteran's separation from service in August 1971.  

At that time, the veteran reported that he had problems with 
hypertension while in the military.  He stated that while 
exiting service, he was told that he had hypertension.  The 
veteran reported that ten years after his discharge from 
service, he saw a physician who treated him for hypertension, 
stating that he did not seek medical treatment because he did 
not have any signs or symptoms of hypertension.  

The examiner reviewed the veteran's claims folder and noted 
that the veteran did not have any elevated blood pressures 
while in the military.  He confirmed that the veteran's 
current diagnosis is hypertension.  He expressed the opinion 
that there was no relationship between the currently 
diagnosed hypertension and the veteran's military service, 
backing up his opinion by stating "it is well documented 
that there is no evidence of hypertension via blood pressure 
check in his c-file."  

The examiner also stated, "I do believe because this patient 
was told that he had hypertension upon discharge, and that he 
would need to seek further evaluation, that this could be 
compensable secondary to this disease entity began within 1 
year from the veteran's separation from service."  The Board 
finds this opinion is without merit.  The examiner relied on 
the veteran's reported history when he suggested that the 
veteran was told that hypertension was present at the time of 
the veteran's separation from service or in the initial post-
service year, ignoring the fact that hypertension was not 
present in service or at discharge and that the veteran had 
not sought treatment for 10 years because he had no symptoms.  
The Board is not obliged to accept medical opinions premised 
on the veteran's recitation of medical history.  See Godfrey 
v. Brown, 8 Vet. App. 113 (1995).  This medical examiner 
failed to highlight any evidence, other than his belief that 
the veteran was accurately reporting a claimed medical 
diagnosis to support his conclusion.  

While the veteran may have been told that he had hypertension 
in service, the examiner stated that there were no elevated 
readings in service.  The Board concludes from this statement 
and the lack of a diagnosis in the service medical records 
that there is no evidence to support a diagnosis of 
hypertension in service.  Despite numerous requests, the 
veteran has not provided VA with the identity of medical 
providers who afforded him treatment between 1971 and 1972.  
Rather, he stated during the VA examination in 2001 that he 
did not seek treatment until 10 years following his military 
service because he had no symptoms.  Based on this evidence, 
it is impossible to verify the presence of hypertension to a 
compensable degree within the initial postservice year.   

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels a conclusion that the veteran's does not 
have hypertension that is related to injury, disease or event 
of his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.  


REMAND

This issue of entitlement to service connection was 
previously remanded to the RO for the issuance of a statement 
of the case pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board also requested that the RO provide the 
veteran with a VA examination to ascertain current disability 
and a medical opinion to determine etiology.  While 
examination was accomplished in September 2002, no medical 
opinion was provided.  The Board notes that the veteran is 
entitled to full compliance with the remand order of the 
Board by the RO.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board is not satisfied that all requested development was 
accomplished by the RO with respect to the issue discussed in 
the body of this decision.  

In view of the foregoing, the issue of entitlement to service 
connection for a back disability is remanded to the RO for 
the following actions:  

The RO should make arrangements with the 
Fayetteville, Arkansas VA medical 
facility for the veteran's claims folder 
to be reevaluated by the same physician 
who examined him in September 2002 VA 
spine examination.  This examiner should 
be asked to provide an addendum to the 
September 2002 examination report for the 
purpose of providing a opinion regarding 
the etiology of the veteran's back 
conditions.  The RO should direct the 
examiner's attention to the diagnoses 
osteopenia, mild multi-level degenerative 
disc disease and osteoarthritic changes 
and ask the examiner to comment on 
whether any of the veteran's low back 
disabilities may be associated his 
military service.  In this regard, the 
examiner should state whether it is at 
least as likely as not that the veteran 
currently has a back disability 
associated with injury, disease or event 
noted during the veteran's military 
service.  The clinical bases for the 
determination should be set forth in 
detail.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.These 
changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after 
November 18, 1988" is no longer required to appeal to 
the Court.  (2) You are no longer required to file a 
copy of your Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

